                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF WISCONSIN
                         MILWAUKEE DIVISION

A.L., by his next friend,                )
      TARA LLOYD,                        )
And                                      )
R.N., by his next friend,                )
      KIMBERLY NEWHOUSE,                 )
                                         )
        Plaintiffs,                      )         CIVIL ACTION FILE NO.
                                         )
v.                                       )
                                         )
BETH KAMINSKI,                           )
Individually and in her official         )
Capacity as Principal of                 )
Kettle Moraine High School,              )
Defendant.                               )

     PLAINTIFF’S STATEMENT IN COMPLIANCE WITH CIV.L.R. 7.1

     The undersigned counsel of record for A.L. and R.N. furnishes the following

list in compliance with Civil L.R 7.1 and Fed.R.Civ.P. 7.1:

     • Plaintiffs are not corporations

     • Plaintiffs will be represented by John Monroe Law, P.C. This is an action

        under 42 U.S.C. § 1983 for various violations of Plaintiffs’ constitutional

        rights. Plaintiffs seek declaratory and injunctive relief against the

Defendant.

                                             −1−




           Case 2:20-cv-00276-NJ Filed 02/20/20 Page 1 of 2 Document 2
                          JOHN R. MONROE,
                             /s/ John R. Monroe
                          John R. Monroe
                          John Monroe Law, P.C.
                          156 Robert Jones Road
                          Dawsonville, GA 30534
                          Telephone: (678) 362-7650
                          jrm@johnmonroelaw.com
                          State bar # 01021542

                          ATTORNEYS FOR PLAINTIFFS




                           −2−




Case 2:20-cv-00276-NJ Filed 02/20/20 Page 2 of 2 Document 2
